Judgment, Supreme Court, New York County (Edward Greenfield, J.), entered June 19, 1990, which, insofar as appealed from, found, after inquest without a jury, that plaintiff should be awarded damages in the amount of one cent, unanimously affirmed, without costs.
The within libel action arose from a letter, dated October 31, 1988, which was written by defendant to a client of plaintiff, an attorney. Since the court’s granting of summary judgment to plaintiff on default was not contested, the only question before us is whether the court properly set damages in the amount of one cent.
We find that the mere fact that plaintiff’s client, the recipient of the letter, later terminated her relationship with plaintiff is insufficient proof of a causal connection between publication of the letter and any alleged loss by plaintiff. Plaintiff has therefore failed to establish actual damage. Moreover, under the circumstances of this case, we find that nominal damages were properly set at one cent (see, Zator v Buchel, 231 App Div 334). Concur—Carro, J. P., Rosenberger, Ellerin, Smith and Rubin, JJ.